MEMORANDUM **
Lorelei Delaney appeals the district court’s order voluntarily dismissing her employment action alleging that she was retaliated against by the Mesa Police Department. We raise issues of jurisdiction sua sponte. See Special Investments, Inc. v. Aero Air. Inc., 360 F.3d 989, 992 (9th Cir.2004). We lack jurisdiction to review the district court’s denial of Delaney’s motion to modify the terms of her voluntary dismissal order because, once a voluntary dismissal is filed, the district court has no jurisdiction to alter its terms and conditions. See Commercial Space Management Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1076 (9th Cir.1999).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.